In a proceeding pursuant to Family Court Act article 6, the petitioner appeals from (1) an order of the Family Court, Orange County (Klein, J.), dated November 24, 2004, which denied, without a hearing, his petition to modify a prior order of visitation, (2) an order of the same court dated November 23, 2004, which denied, without a hearing, his petition to adjudicate the respondent in contempt, and (3) an order of the same court, also dated November 23, 2004, which denied, without a hearing, his second petition to modify a prior order of visitation.
Ordered that the appeals are dismissed as academic, with costs.
Subsequent to the entry of the orders appealed from, the Family Court issued an order dated October 25, 2005, on the consent of the parties, which incorporated their most recent *805agreement resolving their custody and visitation issues. The order expressly stated that it superseded all of the prior orders of the Family Court. Accordingly, the appeals from the orders dated November 23, 2004 and the order dated November 24, 2004, must be dismissed as academic (see Gillard-Holmes v Persico, 225 AD2d 519 [1996]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.